DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the previous 102 rejection have been fully considered and are persuasive.  The argument has been withdrawn. 

Allowable Subject Matter
Claims 1, 2-4, 6-10, 19-20, 22, 24-25, are allowed.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the basic structure of the suction device, in combination with the specific structure of the coupled rail.  The rail is unique in the art in that it has a first and second slidable bar, in which the first and second bar are slidable relative to each other.  Further, the plunge depth stop is fixed to the first bar and selectively clamped to the second bar.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was the previously cited Brewster, which did not contain this feature.                                                

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Brewster, (US 2013/0213683) in view of Nishikawa, (US 7,909,114) .

Regarding claim 53, Brewster discloses: A dust collector (Fig. 1, dust collector 8) for use with a hand-held power tool, the dust collector comprising: 

a housing (Fig. 1, housing 10); 

a telescoping suction pipe (Fig. 1, telescoping suction pipe 22, Fig. 5, telescoping suction pipe 122) coupled to the housing and configured to telescope toward and away from the housing, 

a suction fan (Fig. 1, suction fan 16) positioned within the housing and operable to generate a vacuum in the suction pipe ([0007], “a suction fan driven by the electric motor and operable to generate a vacuum in the suction pipe”); and 

a stop assembly ([0012], “a depth stop movable along the length of the suction pipe and selectively fixed to the suction pipe to limit the extent to which the suction pipe may telescope relative to the housing, and a ruler coupled for movement with the depth stop.”) adjustably coupled to the housing and to the suction pipe to limit an extent to which the suction pipe telescopes toward or away from the housing, wherein the stop assembly includes 

a rail (Figs.  15-19, rail 278) having a first end coupled to the inner pipe and a second end extending into the housing (Figure 16 clearly shows the rail, 278, mounted to the inner pipe and then passing into the housing, which is shown in cutaway for Fig. 16), 

a plunge depth stop (Fig. 5, plunge depth stop 274) adjustably coupled along a length of the rail to limit an extent to which the suction pipe and the rail can retract into the housing ([0085] “With reference to FIGS. 18 and 19, the dust collector 110 includes a plunge depth stop 274 movable along the length of the suction pipe 122 and selectively fixed to the suction pipe 122 to limit the extent to which the suction pipe 122 may telescope relative to the housing 118.”), and 

an extension stop (Figs. 15-16, extension stop 314) adjustably coupled along the length of the rail to limit an extent to which the suction pipe and the rail can extend from the housing ([0087] “With reference to FIG. 15, the dust collector 110 includes an extension stop 314 movable along the length of the suction pipe 122 and selectively fixed to the suction pipe 122 to limit the extent to which the suction pipe 122 may extend from the housing 118”).

Brewster does not explicitly disclose: “the suction pipe including an outer pipe supported by and slidably received into the housing, and an inner pipe slidably received into the outer pipe”.

Nishikawa teaches: “the suction pipe (Fig. 1, shows an extendable pipe, support member 31.  While this is not a suction pipe, it still represents an extendable type of pipe that is used in the current application) including an outer pipe (Fig. 1, second slide 31b) supported by and slidably received into the housing  (Fig. 1, hollow cylindrical member 31c), and an inner pipe (Fig. 1, first slider 31a) slidably received into the outer pipe”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the extendable pipe of the Brewster device with the teachings of Nishikawa, thereby combining prior art elements to achieve a predictable result.  The benefit of this arrangement is that it allows for a longer overall pipe that can then be retracted into the housing.  For example, by having two lengths that slide into the housing instead of one, the pipe can be twice as long. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731